Appeal by claimant from a decision of the Workmen’s Compensation Board denying her claim on the ground that the injury did not arise out of and in the course of employment. The claimant was. employed as a chambermaid and waitress. On her day off on September 17, 1959, she was transported by the employer’s chauffeur to Bar Harbor, Maine. The chauffeur arranged to meet her at 5 o’clock for a return trip to her employer’s residence, her place of employment. The claimant testified “I went to look for a ladies’ room but the gasoline stations were all locked and I tried to find a lonely place some place and there I fell.” There was evidence that gasoline stations and motion *935picture theatres were in general closed after Labor Day. Evidence was introduced also on behalf of the claimant that her employer desired that she not remain on the premises on her day off and that she had to leave the house. The evidence is undisputed that the plaintiff had a room of her own at the employer’s house which was a large house and that when the claimant had time off on Sunday she did not leave the premises. The board found that the claimant “was free to do whatever she pleased on her day off” and also that “ the injury was incurred on her day off, away from the employer’s premises and in connection with a purely personal act”. The board had the power to accept or reject testimony and it saw fit to find the evidence on behalf of the claimant not credible as to her employer’s desire that she leave the premises. (Matter of Gordon v. Gordon & Hyman, 11A D 2d 833, mot. for lv. to app. den. 8 N Y 2d 710.) As it was within the board’s province to reject the testimony, the board’s decision was supported by substantial evidence. It is not of consequence that the employer contributed transportation in furtherance of the trip which the board found to be purely voluntary. (Cf. Matter of Wilson v. General Motors Corp., 298 N. 7. 468, 475.) The decision of the board is supported by substantial evidence. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.